           Case 2:20-cv-01524-KJD-NJK Document 17 Filed 10/30/20 Page 1 of 2




 1
 2
 3
 4
 5
                                UNITED STATES DISTRICT COURT
 6
                                        DISTRICT OF NEVADA
 7
 8   LINDSAY MARIE PERKINS,
                                                             Case No.: 2:20-cv-01524-KJD-NJK
 9           Plaintiff(s),
                                                                            Order
10   v.
                                                                       [Docket No. 16]
11   CREDIT ONE BANK, N.A., et al.,
12           Defendant(s).
13         Pending before the Court is Defendant’s motion to stay discovery pending resolution of its
14 motions to compel arbitration and to dismiss. Docket No. 11; see also Docket Nos. 5-6 (motions
15 to compel and dismiss). Plaintiff filed a response in opposition. Docket No. 14; see also Docket
16 No. 15 (errata). Defendant filed a reply. Docket No. 16. The motion is properly resolved without
17 a hearing. See Local Rule 78-1. For the reasons discussed below, the motion to stay discovery is
18 GRANTED.
19         The Court has broad discretionary power to control discovery. See, e.g., Little v. City of
20 Seattle, 863 F.2d 681, 685 (9th Cir. 1988). “The Federal Rules of Civil Procedure do not provide
21 for automatic or blanket stays of discovery when a potentially dispositive motion is pending.”
22 Tradebay, LLC v. eBay, Inc., 278 F.R.D. 597, 601 (D. Nev. 2011). Discovery may be stayed when:
23 (1) there is a pending motion that is potentially dispositive; (2) the potentially dispositive motion
24 can be decided without additional discovery; and (3) the Court has taken a “preliminary peek” at
25 the merits of the potentially dispositive motion and finds the motion sufficiently meritorious to
26 warrant a stay. See Kor Media Group, LLC v. Green, 294 F.R.D. 579, 581 (D. Nev. 2013). When
27 the underlying motion is one seeking to compel arbitration, a stay is appropriate when the
28 preliminary peek reveals that there is a reasonable possibility or probability that the district judge

                                                     1
           Case 2:20-cv-01524-KJD-NJK Document 17 Filed 10/30/20 Page 2 of 2




 1 will compel arbitration. See Shaughnessy v. Credit Acceptance Corp. of Nev., Inc., 2007 WL
 2 9728688, at *2-3 (D. Nev. Nov. 28, 2007). Courts frequently stay discovery pending resolution
 3 of a motion to compel arbitration. See, e.g., Mahamedi IP Law, LLP v. Paradice & Li, LLP, 2017
 4 WL 2727874, at *1 (N.D. Cal. Feb. 14, 2017) (collecting cases). The Court is guided in its analysis
 5 by the objectives in Rule 1 to secure a just, speedy, and inexpensive determination of cases. See
 6 Tradebay, 278 F.R.D. at 602-03.
 7         There is no dispute that the claims as to Defendant Credit One are subject to arbitration.
 8 Plaintiff instead asks that, notwithstanding the arbitrability of the claims against Credit One, she
 9 be permitted to conduct discovery in this case with respect to the currently unknown Doe
10 Defendants. This argument was flatly rejected last month by United States District Judge James
11 C. Mahan, who held that such discovery was impermissible in a case in which the claims against
12 Credit One were subject to arbitration. Merritt v. Credit One Bank, N.A., 2020 WL 5775749, at
13 *1 (D. Nev. Sept. 28, 2020); accord Tucker v. Credit One Bank, N.A., 2020 U.S. Dist. Lexis
14 199659, at *2 (D. Nev. Oct. 27, 2020).1 The Court has not been persuaded to chart a different
15 course in this case.
16         Accordingly, the motion to stay discovery is GRANTED. To the extent resolution of the
17 motion to compel and to dismiss does not result in the cessation of proceedings in this Court, the
18 parties must file a proposed joint discovery plan within 14 days of the issuance of that order.
19         IT IS SO ORDERED.
20         Dated: October 30, 2020
21                                                              ______________________________
                                                                Nancy J. Koppe
22                                                              United States Magistrate Judge
23
           1
             In responding to the motion to stay discovery, Plaintiff seeks an order allowing her to
24 conduct discovery to ascertain the identities of the Doe Defendants. See Docket No. 15 at 6-9
   (quoting Crowley v. Bannister, 734 F.3d 967, 978 (9th Cir. 2013) and Gillespie v. Civiletti, 629
25 F.2d 637, 642 (9th Cir. 1980)). As a threshold matter, parties are not permitted to present requests
   in an opposition brief. Local Rule IC 2-2(b). At any rate, the Court notes that such an order is
26 properly issued only where a showing is made that the Court likely has jurisdiction over the
   unknown defendants. E.g., Lik v. Doe, 2020 WL 1984291, at *2 (N.D. Cal. Apr. 27, 2020)
27 (collecting cases); Quad Int’l, Inc. v. Doe, 2013 WL 178141, at *4 (E.D. Cal. Jan. 16, 2013).
   Plaintiff has not sufficiently shown that this Court would have personal jurisdiction over the Doe
28 Defendants in this case.

                                                    2
